DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
Claims 5-6 and 9 are cancelled; new claim 12 is entered; claims 1-4, 7-8 and 10-12 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 26 October 2021, with respect to the rejection(s) of claim(s) 1 under Willis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nomura.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al (U.S. 2014/0012096). Nomura discloses (Figures 1-3B) a display; a display controller configured to cause the display to display a coordinate plane (par. 0087-0092) formed by a first coordinate axis extending in a horizontal direction and a vertical coordinate axis extending in a second direction perpendicular to the first direction; and a parameter setting section configured to selectively determine values of a first type of vital-sign to be associated with the horizontal coordinate axis and values of a second type of vital-sign to be associated with the vertical coordinate axis, the first type of vital-sign being different than the second type of vital-sign, the display controller being further configured to cause items to be displayed on the coordinate plane in the display, the items including: a first linear reference line indicating a first reference value of the first type of vital-sign and extending in a vertical direction; a second linear reference line indicating a second reference value of the first type of vital- by user inputs.
Regarding claim 2, Nomura discloses (G, 44) the display controller being further configured to differentiate a display mode of the rectangular region from a display mode of other portions of the coordinate plane.
Regarding claim 3, Nomura discloses (A-P) the display controller being further configured to differentiate a display mode of at least one of nine regions defined in the coordinate plane by the first linear reference line, the linear second reference line, the 
Regarding claim 4, Nomura discloses (par. 0087) the display controller being further configured to change a color of the most recent point of the plurality of points.
Regarding claim 10, Nomura discloses (Figures 2A-3B) the first to fourth linear reference lines are displayed inside an outer frame of the coordinate plane.
Regarding claim 11, Nomura discloses (par. 0091-0092) the one of the remaining points of the plurality of points is designated by a user.
Regarding claim 12, Nomura discloses (par. 0030 and 0097) the pair of the first type of vital sign and the second type of vital-sign includes a pair of a blood pressure and a heart rate, a pair of a positive end-expiratory pressure and an inspired oxygen concentration, a pair of an arterial oxygen saturation and an inspired oxygen concentration, a pair of a local oxygen saturation and a blood pressure, or a pair of a cardiac output and a blood pressure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (U.S. 2014/0012096) in view of Willis et al (U.S. 6,216,027). Nomura discloses the claimed invention except for an arrow on the display. Willis, however, discloses (Figures 31-32; col. 17, line 40-col. 19, line 50; col. 22, lines 42-52) a display and display controller displaying vital parameters as points on a coordinate plane including an arrow between the points.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the variance of points as a function of recentness of collection as taught by Nomura, with the use of an arrow, because the applicant has not disclosed the arrow provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the display as taught by Nomura, because Nomura’s display is able to readily display the amount of variation between two points as in the claimed system. Therefore, it would have been an obvious matter of design choice to modify Nomura’s display to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792